Citation Nr: 0002649	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include as a result of service-connected 
shrapnel wounds of the face and jaw.  

2.  Entitlement to a rating in excess of 30 percent for a 
compound comminuted fracture of the left mandible with loss 
of substance of the upper one third of the left mandible for 
the period from September 26, 1991, to February 16, 1994. 

3.  Entitlement to a rating in excess of 50 percent for a 
compound comminuted fracture of the left mandible with loss 
of substance of the upper one third of the left mandible.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested by the Board in its July 1998 Remand 
has been substantially accomplished, and this case is now 
ready for appellate review.   

The increased rating issue on appeal has been recharacterized 
on the title page in accord with guidance from the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court).  
See AB v. Brown, 6 Vet. App. 35 (1993).  Further explanation 
of this development is set forth below.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the increased rating claim on appeal 
has been obtained by the RO. 

2.  There is no competent evidence linking a bilateral eye 
disability to service or the service-connected shrapnel 
wounds of the face and jaw.    

3.  The issue on appeal with regard to an increased rating 
for the service-connected residuals of the compound 
comminuted fracture of the left mandible was initiated by a 
claim received on September 26, 1991; it is not factually 
ascertainable thereafter when this disability underwent such 
an increase in severity as to warrant a 50 percent rating.  
Records submitted since the Board denial of August 1991, show 
increased disablement from the date of the reopened claim.

4.  It is at least as likely as not that service connected 
residuals of the compound comminuted fracture of the left 
mandible included the loss of whole or part of both rami with 
the loss of temporomandibular articulation for the period 
between September 26, 1991, and February 16, 1994. 

5.  The 50 percent rating currently assigned for the service-
connected residuals of the compound comminuted fracture of 
the left mandible is the highest assignable rating under the 
VA Schedule for Rating Disabilities.  

6.  There are no extraordinary factors associated with the 
service-connected compound comminuted fracture of the left 
mandible productive of an unusual disability picture such as 
to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  A well-grounded claim for entitlement to service 
connection for a bilateral eye disability, to include as a 
result of service-connected shrapnel wounds of the face and 
jaw, has not been presented.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.310 (1999). 

2.  The criteria for 50 percent rating, but no more, for a 
compound comminuted fracture of the left mandible with loss 
of substance of the upper one third of the left mandible for 
the period from September 26, 1991, to February 16, 1994, are 
met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.400(o) Part 4, 4.150, Diagnostic 
Code (DC) 9902, 9906 (1999). 
 
3.   The criteria for a rating in excess of 50 percent rating 
for residuals of a compound comminuted fracture of the left 
mandible with loss of substance of the upper one third of the 
left mandible are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.150, DC 9902, 
9906 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral eye disability

A person who submits a claim for VA benefits has the burden 
of presenting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, the 
Court recently issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  Thus, as 
the Board concludes that a well-grounded claim for service 
connection for a bilateral eye disability has not been 
presented, the Board is not under a duty to remand this case 
for any additional development.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  
Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for that portion of a 
disability resulting from aggravation of a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).

The veteran has contended that he has a bilateral eye 
disability that is etiologically related to an injury 
sustained during service when he was hit in the head with 
shrapnel, or as "secondary" to the service-connected 
connected shrapnel wounds of the face and jaw.  More 
specifically, he contends that his eyesight deteriorated 
after he was wounded during service, and that he could not 
open his eyes "all the way" for quite some time afterward.  
See statement from veteran dated September 8, 1993.  However, 
absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, the 
veteran's lay assertions of medical causation or medical 
diagnosis are not sufficient to render his claim for service 
connection for an eye disability well grounded under 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 95 (1993); 
Tirpak, 2 Vet. App. at 609. 

A review of the service medical records and post service 
evidence does not reflect any clinical evidence of a chronic 
eye disability as a "direct" residual of the in-service 
injury or as secondary to the shrapnel injuries to the face 
and jaw for which service-connection has been granted.  In 
this regard, a VA examiner in October 1992 specifically found 
that the veteran's cataracts were not likely caused by the 
war injury.  As noted above, a well-grounded claim for 
service connection requires competent medical evidence 
linking a current disability to service or a service-
connected disability.  See Caluza, 7 Vet. App. 498, 506 
(1995).  In the absence of such competent medical evidence, 
the claim for service connection for an eye disability is not 
well grounded.  

In finding the claim for service connection for an eye 
disability to be not well grounded, the obligation of the RO 
under 38 U.S.C.A. § 5103(a) and the holding in Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995) to advise the veteran of 
the evidence needed to complete his application when he has 
failed to present a well-grounded claim has been considered.  
The Board concludes that this obligation to the veteran was 
fulfilled by the RO to the extent that is has notified the 
veteran by rating action, statement of the case and 
supplemental statement of the case that his claim was being 
denied due to the lack of any evidence linking a current eye 
disability to service or to a service-connected disability.  
Moreover, there is no indication that there are medical 
reports that are available which would show that the veteran 
has a current eye disability that is etiologically related to 
service or a service-connected disability.  

Finally, the Board recognizes that it has denied the 
veteran's claim on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
Court has held that when the agency of original jurisdiction 
does not specifically address the question of whether a claim 
is well grounded, but proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

II.  Left Mandible Fracture
  
The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the increased rating claim on appeal is  
"well-grounded" within the meaning of 38 U.S.C.A. 5107(a) 
(West 1991).  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the increased rating claim on 
appeal has been obtained.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Summarizing the pertinent evidence of record, following 
service and the in-service shrapnel injury to the face and 
jaw discussed in the previous section, service connection was 
granted for a disability listed on a July 1946 rating 
decision as a compound, comminuted, complete fracture of the 
left mandible with loss of substance of the upper 1/3 of the 
left mandible.  A 30 percent rating was assigned effective 
from April 24, 1946.  

Following an August 1991 Board decision which denied the 
veteran's claim for an increased rating for the residuals of 
the shell fragment wound to the left mandible, the veteran 
filed another claim for an increased for this disability that 
was received at the RO on September 26, 1991.  Thereafter, a 
December 1994 rating decision assigned a 50 percent rating 
under DC 9906-9902 effective from February 17, 1994, on the 
stated basis that this was the effective date of a regulatory 
change to the criteria for rating dental conditions codified 
at 38 C.F.R. § 4.150.  A review of this regulatory change, 
however, indicates that the regulatory amendments which 
became effective from February 17, 1994, did not affect DC 
9902 or DC 9906, and thus could not have been used as a basis 
for the increased rating.    

It appears that the RO may also have viewed as a basis for 
the rating increase the clinical evidence contained in the 
reports from a June 1992 VA dental examination.  These 
reports demonstrated, in addition to extensive loss of bone 
of the left mandibular ramus, mild to moderate internal 
derangement of the soft tissue components of the right 
temporomandibular joint which was felt to possibly be "a 
direct result of the injury to the left mandibular ramus."  
Further, additional private records and opinions were added 
to the record in association with the reopened claim of 
September 1991.  Under the provisions of DC 9906, a 50 
percent rating is warranted for bilateral loss of whole or 
part of the rami that includes the loss of temporomandibular 
articulation.  A June 1994 VA dental examination concluded 
that the service connected disability did involve 
temporomandibular disarticulation.  

Given the now determined bilateral nature of the service-
connected jaw disability and the demonstration of loss 
temporomandibular articulation, the Board concludes that a 50 
percent rating is warranted under the provisions of DC 9906 
rather than the regulatory amendments to 38 C.F.R. § 4.150.  
Accordingly, the applicable provisions that should be used to 
determine the proper effective date for the 50 percent rating 
are those with respect to "increases" codified at 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o).  Under these 
provisions, the effective date for an award of increased 
compensation is the later of the date of the receipt of claim 
or the date that "entitlement arose."  In this case, it is 
not factually ascertainable from the evidence during the 
appeal period precisely when entitlement to the 50 percent 
rating was warranted, or "arose."  Accordingly, and after 
resolving all reasonable doubt in this regard in favor of the 
veteran, the Board concludes that the criteria for the 
assignment of a 50 percent rating for the service-connected 
residuals of the left mandible from September 26, 1991, or 
the date the claim was received, are met.  38 U.S.C.A. 
§§ 5107(b), 5110(a); 38 C.F.R. §§ 3.102, 3.400(o); Gilbert, 1 
Vet. App. at 49.

In making this determination, the Board is aware of the July 
1998 Board decision which found that a timely notice of 
disagreement for a claim for an earlier effective date for 
the 50 percent rating for the service connected left mandible 
fracture had not been filed.  Given the Court's decision in 
AB, 6 Vet. App. at 35, however, the Board's jurisdiction 
includes the issue that is distinct from that addressed in 
the July 1998 Board decision, namely, the issue of 
entitlement to a rating in excess of 30 percent for the 
period following the date of claim and the effective date 
chosen for the 50 percent rating by the RO.  In this regard, 
the contentions of the veteran encompassed in the claim as 
adjudicated by the RO that was dismissed by the Board in July 
1998 was not that the 50 percent rating should have been 
assigned from the date of the claim for increase which 
initiated this appeal, but that an earlier effective date of 
April 24, 1946, for the 50 percent rating was warranted.  See 
April 28, 1995, statement of veteran and November 14, 1995, 
rating decision.  Accordingly, the Board finds that its July 
1998 Board decision does not preclude the earlier effective 
for the 50 percent rating assigned above.  

Turning to the issue of entitlement to a rating in excess of 
50 percent, a review of the potentially applicable diagnostic 
codes codified at 38 C.F.R. § 4.150 does not reveal a 
diagnostic code which provides for such a rating.  As for a 
rating in excess of 50 percent on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1), which state 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned, 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected left 
mandible injury has been demonstrated.  Moreover, there is no 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In short, therefore, 
the Board finds that the "negative" evidence as to whether 
a 50 percent rating should be assigned outweighs the 
"positive" in this regard.  Therefore, the claim for a 
rating in excess of 50 percent must be denied.  Gilbert, 1 
Vet. App. at 49. 


ORDER

The claim for entitlement to service connection for a 
bilateral eye disability, to include as a result of service-
connected shrapnel wounds of the face and jaw, is not well 
grounded and is accordingly denied.   

Entitlement to a 50 percent rating for a compound comminuted 
fracture of the left mandible with loss of substance of the 
upper one third of the left mandible for the period from 
September 26, 1991, to February 16, 1994, is granted, subject 
to regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 50 percent for a 
compound comminuted fracture of the left mandible with loss 
of substance of the upper one third of the left mandible is 
denied.    


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

